Citation Nr: 0212466	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to the assignment of a 50 percent disability 
evaluation for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which established service connection 
for PTSD as 30 percent disabling.  In his Notice of 
Disagreement, his Substantive Appeal and at his video 
conference before the undersigned, it was asserted that the 
veteran's service-connected PTSD more nearly approximated a 
50 percent evaluation. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  By extending the benefit of the doubt to the veteran, 
PTSD disability is reflected by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impaired judgment, mood disturbances and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The schedular criteria for the assignment of a 50 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO as reflected in the Statement of the Case issued in 
June 2001.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim; thus, the VA's notification 
requirements have been satisfied.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  Examinations 
have been afforded, treatment records have been obtained, and 
the veteran was also afforded a hearing before a 
representative of the RO as well as a video conference before 
the undersigned sitting as a member of the Board.  The RO has 
made satisfactory efforts in these regards, and the veteran 
has been offered an opportunity to submit additional evidence 
in support of the claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

There is some reference to suggest that additional treatment 
records may be available beyond that already contained in the 
claims file.  However, the benefit sought on appeal will be 
allowed as set forth below.  Accordingly, additional 
development for compliance with the new duty to assist 
requirements is not necessary,  and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  This is especially true in 
the present case where the benefit sought on appeal is being 
granted. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The pertinent rating criteria provide that a 30 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran was afforded a VA examination in March 2000.  His 
chief complaints included his temper and not being able to 
get enough rest.  He reported being quick to anger and, 
according to his wife, groaning and screaming in his sleep.  
He declared that he was unable to sleep more than a couple of 
hours a night.  The examiner noted that some of the problems 
may be due to shift work and alcohol usage.  Objectively, his 
affect was blunted and he displayed no emotion, even when 
talking about traumatic events.  He reported seeing shadows 
or movement in his peripheral vision.  Although he denied 
depressed mood, he reported not enjoying things that he used 
to.  The examiner reported that the veteran was some 
symptomatology of major depression but it was felt that such 
was attributable to PTSD.  He also reported several re-
experiencing symptoms, including thoughts about military 
experience on a daily basis, which leaves him angry and 
frustrated.  On testing, he demonstrated a score above the 
cutoff for PTSD and reported symptoms including psychosocial 
physiological distress that reminded him of combat, frequent 
nightmares, restrictive affect, trouble sleeping, 
concentration problems, estrangement from others and using 
alcohol as a coping tool.  Diagnosis was PTSD; Global 
Assessment of Functioning (GAF) was reported as 51.  In 
summary, the examiner reported that although able to have 
some close relationships, his PTSD symptoms impair his 
ability to meaningfully connect with other people.  A GAF 
score of 53 was reported as related to his PTSD and 
difficulties that he was having particularly in his social 
life.

He was afforded another examination in November 2001.  He 
reported being employed since 1990 as well as some work 
difficulties including conflicts with a co-worker and being 
written up for being verbally threatening towards co-workers.  
He also reported difficulties being aggressive with a 
neighbor and, consequently, having received a 
summons/citation.  His affect was very little throughout the 
interview.  He acknowledged longstanding vague homicidal 
ideation but on thinking about his family would not act on 
these thoughts.  The examiner reported a full range of PTSD 
symptomatology, to include physiological reactivity when 
exposed to cues, avoidance, hypervigilance, exaggerated 
startle response and difficulty concentrating.  Diagnosis was 
PTSD with a GAF 52.  The examiner described the veteran with 
a moderate level of occupational and social impairment.  

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

In this case there is evidence that demonstrates that the 
veteran has had a longstanding marriage as well as several 
children, which reflects fairly good family relations, 
although not entirely free of difficulties, as well as 
relationships with some friends.  He also has been able to 
retain employment for some years.  That evidence is 
consistent with the currently assigned 30 percent evaluation.  
On the other hand, the record also reflects occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impaired judgment, mood disturbances 
and difficulty in establishing and maintaining effective work 
and social relationships, which symptomatology approximates 
the criteria warranting assignment of a 50 percent 
evaluation.  

The Board also notes that competent professionals entered GAF 
Scores.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court"), in 
Carpenter v. Brown, 8 Vet.App.240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  In light of the embracing of the GAF scale, its 
definition, and the use of DSM IV in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM IV), a GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.

Under the circumstances, the Board finds that there is an 
approximate balance of positive and negative evidence.  Under 
the circumstances, the benefit of the doubt has been resolved 
in the veteran's favor, and, accordingly, a 50 percent 
evaluation will be assigned.  38 U.S.C.A. § 5107.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the holding in Fenderson, and whether a further 
staged rating(s) is warranted in this case.  The Board 
considers that the veteran's overall level of disability 
should be recognized at the 50 percent level from when 
service connection was first established.  Consequently, the 
Board considers there is no period of time for which a staged 
rating would be appropriate because there does not appear to 
be further change beyond that already contemplated by the 
assigned evaluation.

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to increased evaluation for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

